PER CURIAM.
We reverse the Final Summary Judgment and remand the cause to the trial court for further proceedings. We hold that genuine issues of material fact remain; appellee failed to rebut appellant’s affirmative defenses. See Braun v. Ryder Systems, Inc., 430 So.2d 567 (Fla. 3d DCA 1983); Furlong v. First National Bank of Hialeah, 329 So.2d 406 (Fla. 3d DCA), cert. denied, 341 So.2d 291 (Fla.1976); Williams v. Florida Realty & Management Co., 272 So.2d 176 (Fla. 3d DCA 1973).
Reversed and remanded.